Title: James Madison to Edward Everett, 6 March 1833
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Mar 6. 1833
                            
                        
                        I have duly recd. your letter of the 24th ult:
                        I should always feel pleasure in complying with your wishes. But in the present instance, besides that the
                            task however abridged, would not accord with my prolonged indisposition, and other claims on the scanty intervals of
                            relief, there is another obstacle, which I could not well get over. It will suffice to say of it, that it is nowise
                            inconsistent with the respect I feel for the motives that prompted the request in behalf of your young friend, or with my
                            confidence in the talents & accomplishments you ascribe to him. I might add that my general view of the subject
                            prefers post obit: to anteobit biographies. I  pray you to be assured always of my high & cordial esteem.
                        
                            
                                
                            
                        
                    